UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-5855



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

JONATHAN E. SMITH, a/k/a John Smith,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. Terrence W. Boyle,
District Judge. (CR-93-63-BO)


Submitted:   June 20, 1996                 Decided:   June 27, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


William Lee Davis, III, Lumberton, North Carolina, for Appellant.
Janice McKenzie Cole, United States Attorney, Robert E. Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jonathan E. Smith appeals from the district court's imposition

of his sentence for drug trafficking and firearms violations. We

affirm.

     Smith's argument centers around his contention that the dis-

trict court's findings were insufficient to justify a two-level
enhancement for obstruction of justice pursuant to U.S.S.G. §

3C1.1. He concedes that the district court found that he lied about

material matters, but contends that a finding of "lying" is in-

sufficient to prove an intent to deceive under United States v.
Dunnigan, 507 U.S. 87 (1993). The tantamount concern expressed by

Dunnigan is that prior to applying a § 3C1.1 increase for perjury
to an objecting defendant, the district court must find that the

defendant's false statements were intended to deceive, as opposed
to being mere inadvertent falsehoods occasioned by loss of memory.

We find that the district court's characterization of Smith's

statements as "lies" satisfies this concern because a lie, by

definition, implicates an intent to deceive. As Smith has raised no

other objections to his sentence, we affirm. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED



                                2